Name: Commission Regulation (EC) No 991/2003 of 10 June 2003 fixing the allocation coefficients for the applications for import licences lodged in May 2003 for certain milk products under certain tariff quotas opened by Regulation (EC) No 2535/2001
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy
 Date Published: nan

 Avis juridique important|32003R0991Commission Regulation (EC) No 991/2003 of 10 June 2003 fixing the allocation coefficients for the applications for import licences lodged in May 2003 for certain milk products under certain tariff quotas opened by Regulation (EC) No 2535/2001 Official Journal L 143 , 11/06/2003 P. 0018 - 0019Commission Regulation (EC) No 991/2003of 10 June 2003fixing the allocation coefficients for the applications for import licences lodged in May 2003 for certain milk products under certain tariff quotas opened by Regulation (EC) No 2535/2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Commission Regulation (EC) No 509/2002(2),Having regard to Commission Regulation (EC) No 2535/2001 of 14 December 2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas(3), as last amended by Regulation (EC) No 787/2003(4), and in particular Article 16(2) thereof,Whereas:In order to implement the concessions in the form of Community tariff quotas for Poland, the Czech Republic and Slovakia, Commission Regulation (EC) No 787/2003 of 8 May 2003 amending Regulation (EC) No 2535/2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas, and derogating from that Regulation, provides for the lodging of applications for import licences from 1 to 25 May 2003 for certain products referred to in Annex I to Regulation (EC) No 2535/2001. As the applications for import licences lodged in May 2003 relate to quantities in excess of those available, allocation coefficients should be fixed for the quantities applied for,HAS ADOPTED THIS REGULATION:Article 1The allocation coefficients set out in the Annex to this Regulation shall be applied to the quantities for which import licences have been sought under Article 2 of Regulation (EC) No 787/2003 for the products falling within the quotas referred to in points 1, 2 and 3 of Annex I.B to Regulation (EC) No 2535/2001.Article 2This Regulation shall enter into force on 11 June 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 June 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 79, 22.3.2002, p. 15.(3) OJ L 341, 22.12.2001, p. 29.(4) OJ L 115, 9.5.2003, p. 18.ANNEXApplications submitted for the quotas referred to in points 1, 2 and 3 of Annex I.B to Regulation (EC) No 2535/2001 and opened in May 2003>TABLE>